                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


 JOSHUA ALAN ROBB,                                 )
                                                   )
         Plaintiff,                                )
                                                   )
 v.                                                )    NO. 3:18-cv-01146
                                                   )    CHIEF JUDGE CRENSHAW
 KALEB HAMMOCK,                                    )
                                                   )
         Defendant.                                )


                                  MEMORANDUM OPINION

       Joshua Alan Robb, an inmate at the Sumner County Jail in Gallatin, Tennessee, filed this

pro se civil rights action under 42 U.S.C. § 1983 against Kaleb Hammock. (Doc. No. 1.) He also

filed two applications to proceed in this Court without prepaying fees and costs. (Doc. Nos. 2, 5.)

I.     Applications to Proceed as a Pauper

       The Court may authorize a prisoner to file a civil suit without prepaying the filing fee. 28

U.S.C. § 1915(a). Because it appears from Plaintiff’s in forma pauperis applications that he lacks

sufficient financial resources from which to pay the full filing fee in advance, his applications

(Doc. Nos. 2, 5) will be granted. Plaintiff will be assessed the $350.00 filing fee as directed in the

accompanying Order. 28 U.S.C. § 1915(b)(1).

II.    Initial Review

       Under the screening requirements of the Prison Litigation Reform Act (“PLRA”), the Court

must conduct an initial review and dismiss the complaint if it is frivolous or malicious, fails to

state a claim upon which relief may be granted, or seeks monetary relief against a defendant who

is immune from such relief. 28 U.S.C. §§ 1915A, 1915(e)(2)(B); 42 U.S.C. § 1997e(c)(1). The

Court must also construe a pro se complaint liberally, United States v. Smotherman, 838 F.3d 736,
739 (6th Cir. 2016) (citing Erickson v. Pardus, 551 U.S. 89, 94 (2007)), and accept the factual

allegations as true unless they are entirely without credibility. See Thomas v. Eby, 481 F.3d 434,

437 (6th Cir. 2007) (citing Denton v. Hernandez, 504 U.S. 25, 33 (1992)).

        A.      Factual Allegations

        Plaintiff marked a box on the complaint form reflecting that he is a pretrial detainee at the

Sumner County Jail. (Doc. No. 1 at 1.) He alleges that officers executed a search warrant of his

residence on March 28, 2018. (Id. at 5.) This warrant was “executed . . . illegally by perjury from”

Defendant Kaleb Hammock, a Gallatin Police Department detective. (Id.) Plaintiff did not receive

a copy of the search warrant until June 22, 2018, after being “bound over to Criminal Court.” (Id.)

        At some point, Plaintiff was “pulled over” and arrested “unknowingly of [his] charge”

without an arrest warrant, and then transported to the Sumner County Jail. (Id.) He alleges that

officers seized all the property in his home and two of his vehicles, including the vehicle in which

he was pulled over. (Id.) He did not receive an incident or seizure report. (Id.) Plaintiff later learned

that his charge is “resale of cocaine.” (Id.) His bail was set at $60,000, and he has not made bond.

(Id.) Plaintiff requests the return of his property, monetary damages, and a fair trial. (Id. at 6.)

        B.      Standard of Review

        To determine whether a prisoner’s complaint “fails to state a claim on which relief may be

granted” under the PLRA, the Court applies the same standard as under Rule 12(b)(6) of the

Federal Rules of Civil Procedure. Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010). The Court

therefore accepts “all well-pleaded allegations in the complaint as true, [and] ‘consider[s] the

factual allegations in [the] complaint to determine if they plausibly suggest an entitlement to

relief.’” Williams v. Curtin, 631 F.3d 380, 383 (6th Cir. 2011) (quoting Ashcroft v. Iqbal, 556 U.S.

662, 681 (2009)). An assumption of truth does not, however, extend to allegations that consist of



                                                   2
legal conclusions or “‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Iqbal, 556

U.S. at 678 (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557 (2007)). A pro se pleading

must be liberally construed and “held to less stringent standards than formal pleadings drafted by

lawyers.” Erickson, 551 U.S. at 94 (citing Estelle v. Gamble, 429 U.S. 97, 106 (1976)).

       C.      Discussion

       “To prevail on a cause of action under § 1983, a plaintiff must prove ‘(1) the deprivation

of a right secured by the Constitution or laws of the United States (2) caused by a person acting

under the color of state law.’” Winkler v. Madison Cty., 893 F.3d 877, 890 (6th Cir. 2018) (quoting

Shadrick v. Hopkins Cty., 805 F.3d 724, 736 (6th Cir. 2015)).

               1.      Defendant Hammock

       Plaintiff alleges that Defendant Hammock’s perjury was the basis for a search warrant of

his residence. The Fourth Amendment establishes the “right of individuals ‘to be secure in their

persons, houses, papers, and effects, against unreasonable searches and seizures,” and provides

that “a search warrant for a residence may not issue except ‘upon probable cause, supported by

Oath or affirmation.’” McCallum v. Geelhood, 742 F. App’x 985, 991 (6th Cir. 2018) (quoting

U.S. Const. amend. IV). “A probable-cause determination requires the issuing magistrate to ‘make

a practical, common-sense decision whether, given all the circumstances set forth in the affidavit

before him, including the ‘veracity’ and ‘basis of knowledge’ of persons supplying hearsay

information, there is a fair probability that contraband or evidence of a crime will be found in a

particular place.’” Id. (quoting Illinois v. Gates, 462 U.S. 213, 238 (1983)).

       “[A]n officer may be held liable under 42 U.S.C. § 1983 for an illegal search or seizure

when the officer ‘knowingly and deliberately, or with a reckless disregard for the truth’ makes

‘false statements or omissions that create a falsehood’ and ‘such statements or omissions are



                                                 3
material, or necessary, to the finding of probable cause.’” Peet v. City of Detroit, 502 F.3d 557,

570 (6th Cir. 2007) (quoting Wilson v. Russo, 212 F.3d 781, 786–87 (3d Cir. 2000)).

        Here, the full scope of Hammock’s role in obtaining and executing the warrant authorizing

a search of his residence is unclear. Indeed, Plaintiff does not provide specific allegations regarding

the content of the affidavit supporting the warrant—Plaintiff alleges only that the warrant was

“executed . . . illegally by perjury from” Hammock. Liberally construing the complaint in

Plaintiff’s favor, however, the Court infers that Plaintiff is alleging Hammock made knowingly

false statements in his affidavit in support of the search warrant that were material to the finding

of probable cause. Accordingly, the Court will not dismiss Plaintiff’s Fourth Amendment claim

against Defendant Hammock at this stage in the proceeding.

        Plaintiff also alleges, however, that he is currently awaiting trial in state court for selling

cocaine. Where a Section 1983 plaintiff brings a claim “related to rulings that will likely be made

in a pending or anticipated criminal trial[], it is within the power of the district court, and in accord

with common practice, to stay the civil action until the criminal case or the likelihood of a criminal

case is ended.” Wallace v. Kato, 549 U.S. 384, 393–94 (2007) (citing Heck v. Humphrey, 512 U.S.

477, 487–88 n.8 (1994)). Thus, the Court must determine whether Plaintiff’s state prosecution is

likely to require a ruling on the legality of the March 2018 search of his residence, including any

evidence seized as a result of the search. And the face of the complaint does not provide the

information necessary to make this determination, as there are not any specific allegations

explaining the connection between the search and his pending state prosecution. Based on the

sequence of events in the complaint, however, the Court infers that the search and Plaintiff’s state

prosecution are closely related.




                                                   4
        Plaintiff alleges that officers executed the search warrant at his residence on March 28,

2018. (Doc. No. 1 at 5.) In the very next sentence, Plaintiff alleges: “I was arrested unknowingly

of my charge and taken to Sumner County Jail with no arrest warrant.” (Id.) He later adds that he

was charged with “resale of cocaine.” (Id.) Although Plaintiff does not provide the actual date of

his arrest, he presents these allegations as though the search was a direct cause of his arrest and

subsequent charge for selling cocaine. Thus, the Court infers that either the search or evidence

resulting from the search will likely be subject to a ruling in Plaintiff’s pending state criminal

proceeding. See Richmond v. Settles, 450 F. App’x 448, 452 (6th Cir. 2011) (citing Harvey v.

Great Seneca Fin. Corp., 453 F.3d 324, 328–29 (6th Cir. 2006)) (considering “only those facts

alleged in [a pro se inmate’s] complaint and the reasonable inferences that can be drawn from

those facts.”). Accordingly, the Court deems it appropriate to stay this action pending resolution

of Plaintiff’s state criminal proceeding.

        The Court notes that, if Plaintiff is ultimately convicted in his state criminal case, his Fourth

Amendment illegal-search claim against Hammock may face an obstacle under the doctrine set

forth in Heck v. Humphrey, 512 U.S. 477 (1994). Under Heck, “a Section 1983 suit is not

cognizable if it would ‘necessarily’ invalidate the plaintiff’s conviction or sentence, unless the

plaintiff can show the conviction or sentence had been set aside.” Sanders v. Detroit Police Dep’t,

490 F. App’x 771, 773 (6th Cir. 2012) (quoting Heck, 512 U.S. at 487). Thus, if Plaintiff is

convicted in state court, and a favorable ruling to Plaintiff in this civil action would necessarily

invalidate that conviction, “Heck will require dismissal.” Wallace, 549 U.S. at 394 (citing Edwards

v. Balisok, 520 U.S. 641, 649 (1997)). Otherwise, this civil action will proceed, “absent some other

bar to suit.” Id.




                                                   5
                2.     Dismissal of Remaining Claims

       The only named defendant in this action is Detective Hammock, and the only specific

allegations against Hammock pertain to the Fourth Amendment illegal-search claim discussed

above. To the extent that Plaintiff asserts other claims in the complaint, however, they are subject

to dismissal.

       Plaintiff’s allegation regarding bail fails to state a claim due to the doctrine of absolute

immunity. Plaintiff alleges that his bail was set at $60,000, which was “very excessive” for the

charged offense. “It is well-established that judges enjoy judicial immunity from suits arising out

of the performance of their judicial functions,” Brookings v. Clunk, 389 F.3d 614, 617 (6th Cir.

2004) (citing Pierson v. Ray, 386 U.S. 547, 553–54 (1967)), and setting bail is a judicial function.

Root v. Liston, 444 F.3d 127, 132 (2d Cir. 2006). There are only two instances in which judicial

immunity does not apply—“if the judge’s activities were ‘non-judicial’ in nature or if the judge’s

actions are performed without any jurisdiction to do so.” Id. (citing Mireles v. Waco, 502 U.S. 9,

11 (1991)). There are not any allegations to support application of either exception here.

Accordingly, even if Plaintiff named the individual who set his allegedly excessive bail, this claim

would be subject to dismissal with prejudice.

       Plaintiff also requests a “fair trial” in state court, and alleges various defects throughout

the state’s prosecution of him. According to Plaintiff, he did not receive a seizure report after

officers seized his property, he did not know his charge at the time of his arrest, and he did not

receive a copy of the search warrant until about three months after the search. To the extent that

Plaintiff seeks to have this Court intervene in his pending state criminal proceedings, the Court

must abstain from doing so under the doctrine set forth in Younger v. Harris, 401 U.S. 37 (1971).

       The Younger abstention doctrine provides that “federal courts should abstain from deciding



                                                 6
a matter that implicates pending state criminal proceedings.” Gonnella v. Johnson, 115 F. App’x

770, 771 (6th Cir. 2004) (citing Younger, 401 U.S. at 43–45). This doctrine “reflects a strong

policy against federal intervention in state judicial processes in the absence of great and immediate

irreparable injury to the federal plaintiff.” Meyers v. Franklin Cty. Court of Common Pleas, 23 F.

App’x 201, 204 (6th Cir. 2001) (quoting Moore v. Sims, 442 U.S. 415, 423 (1979)). Abstention is

appropriate where: (1) there is an on-going state judicial proceeding; (2) the proceeding implicates

important state interests; and (3) there is an adequate opportunity to raise constitutional challenges

in the state proceeding. Hill v. Snyder, 878 F.3d 193, 206 (6th Cir. 2017) (citing Squire v.

Coughlan, 469 F.3d 551, 555 (6th Cir. 2006)).

       All three factors supporting abstention are present here. First, Plaintiff alleges he is facing

an on-going state criminal prosecution. Second, “state criminal proceedings involve important

state interests.” Gonnella, 115 F. App’x at 771–72 (citing Cooper v. Parrish, 203 F.3d 937, 954

(6th Cir. 2000)). And third, Plaintiff does not allege that the state court has refused or would refuse

to consider any constitutional challenges in his pending proceeding. Moreover, the exceptions to

Younger abstention—“bad faith, harassment, or flagrant unconstitutionality”—do not apply to

Plaintiff’s allegations regarding the seizure report, his knowledge of the charge against him, or his

access to a copy of the search warrant. See Am. Family Prepaid Legal Corp. v. Columbus Bar

Ass’n, 498 F.3d 328, 335 (6th Cir. 2007) (citing Squire v. Coughlan, 469 F.3d 551, 557 (6th Cir.

2006)) (recognizing exceptions to Younger abstention). Because Plaintiff is seeking equitable

relief by requesting that this Court ensures he receives a fair trial in state court, the Court will

exercise its discretion to dismiss these claims without prejudice. Nimer v. Litchfield Twp. Bd. of

Trs., 707 F.3d 699, 702 (6th Cir. 2013) (discussing Quackenbush v. Allstate Ins. Co., 517 U.S. 706

(1996)).



                                                  7
III.    Conclusion

        For these reasons, this action will be stayed pending the resolution of Plaintiff’s state

criminal proceedings, so that Plaintiff may pursue his Fourth Amendment illegal-search claim

against Defendant Hammock at the appropriate time if it is not barred by Heck or some other

barrier to suit. Accordingly, the Clerk will be directed to administratively close the case. Plaintiff’s

excessive-bail claim will be dismissed with prejudice, and his remaining claims will be dismissed

without prejudice. An appropriate Order is filed herewith.



                                                ____________________________________
                                                WAVERLY D. CRENSHAW, JR.
                                                CHIEF UNITED STATES DISTRICT JUDGE




                                                   8
